Case 3:19-bk-03703-JAF Docié6 Filed 11/08/19 Page 1 of 10

YACKSONVILIE ED
UNITED STATES BANKRUPTCY COURT Nov 0 8 20
MIDDLE DISTRICT OF FLORIDA cf

tT; CLERK, y.
Jacksonville. Division “U.S. Bany
MIDDLE Disteiey orgy couRr

“Cale Winn

Debtor(s).

CASENO.: 19 -034038-3FS
(3:19 - bK-03 763 TAF)

[AMENDED (if applicable)] CHAPTER 13 PLAN

 

A. NOTICES.

Debtor! must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.

 

A limit on the amount of a secured claim based on a valuation which may result | Included Notfncluded
in a partial payment or no payment at all to the secured creditor. See Sections
C.5(d) and (e). A separate motion will be filed.

a

 

 

Avoidance of a judicial lien or nonpossessory, nonpurchase money security | Included Notdncluded

interest under 11 U.S.C. § 522(f). A separate motion will be filed. See Section | a yr

C.5(e). -

Nonstandard provisions, set out in Section E. Included ymended
Oo

 

 

 

 

 

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED
CREDITOR UNDER SECTION C.5(i) OF THIS PLAN, TO SURRENDER THE SECURED
CREDITOR’S COLLATERAL UNDER SECTION C.5(j), TO NOT MAKE PAYMENTS TO THE
SECURED CREDITOR UNDER SECTION C.5(k), OR IF PAYMENTS TO A SECURED
CREDITOR ARE NOT SPECIFICALLY INCLUDED IN THE PLAN PAYMENTS, THE
AUTOMATIC STAY DOES NOT APPLY, AND THE CREDITOR MAY TAKE ACTION TO
FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS,
AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST
IN PERSONAL OR REAL PROPERTY COLLATERAL.

 

' All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.

Effective September 1, 2019

 
 

 

Case 3:19-bk-03703-JAF Docié6 Filed 11/08/19 Page 2 of 10

B. MONTHLY PLAN PAYMENTS. Plan payments (“Plan Payments”) include the Trustee’s fee of
10% and shall begin 30 days from petition filing/conversion date. Debtor shall make Plan Payments
to the Trustee for the period of 746 months. If the Trustee does not retain the full 10%, any
portion not retained will be disbursed to allowed claims receiving payments under the Plan and
may cause an increased distribution to the unsecured class of creditors.

$ BO _ frommonth \ through .

$ from month through .

$ from month through . /
Cc, PROPOSED DISTRIBUTIONS.

1. ADMINISTRATIVE ATTORNEY’S FEES.

Base Fee $ Total Paid Prepetition $ Balance Due $

MMM Fee $ Total Paid Prepetition $ Balance Due $
Estimated Monitoring Fee at$_—_s per Month.

Attorney’s Fees Payable Through Plan at $ Monthly (subject to adjustment).

2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).

 

Acct. No. Creditor Total Claim Amount

 

 

 

 

 

 

 

3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

 

Last Four Digits of Acct. No. Creditor Total Claim Amount

ZH22 ARS 43825.90
BHO5 Trustee 10%

4. TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

 

 

 

 

 

 

 

5. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the
Plan, other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The
Trustee shall disburse adequate protection payments to secured creditors prior to confirmation, as soon as
practicable, if the Plan provides for payment to the secured creditor, the secured creditor has filed a proof
of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor under 11 U.S.C. § 501(c),

 

  

  
  
  
   
  
 
 
 
 
 
 
 
 
    
  
   
   
  
   
  
 
 
 
 
 
 
 
    
    

Case 3:19-bk-03703-JAF Docié6 Filed 11/08/19 Page 3 of 10

and no objection to the claim is pending. If Debtor’s Plan Payments are timely paid, payments to secured
creditors under the Plan shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain -
Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid Through
the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain
regular monthly postpetition payments on the following claims secured by Debtor’s principal
residence. Postpetition mortgage payments must be included in the Plan Payments. Mortgage
payments are due on the first payment due date after the case is filed and continue monthly
thereafter. The amount of postpetition mortgage payments may be adjusted as provided for under
the loan documents. The Plan may provide for the cure of arrearages to homeowner’s and
condominium associations and may, but need not, include the payment of postpetition assessments
in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal
liability on these claims.

 

 

 

 

 

 

 

 

 

 

Last Four Creditor Collateral Regular Gap Payment | Arrears
Digits of Address Monthly
Acct. No. Payment
0D 52 FO| Rushmore Debtors Kes idende § 1 §
2 OTT |WindsorFatls | ot eh ‘BA 4 15660.2°
i) TAX HousinG AuTHogt Delptovs cc 40
it HAtuM AY PARTVERS q wt £0

 

 

(b) Claims Secured by Other Real Property that Debtor Intends to Retain - Mortgage,
HOA and Condominium Association Payments, and Arrears, if any, Paid Through the Plan
Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain regular
monthly postpetition payments on the following claims secured by real property. Postpetition
mortgage payments must be included in the Plan. Payments are due on the first payment due date
after the case is filed and continue monthly thereafter. The amount of postpetition mortgage
payments may be adjusted as provided for under the loan documents. The Plan may provide for the
cure of arrearages to homeowner’s and condominium associations and may, but need not, include
the payment of postpetition assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1),
Debtor will not receive a discharge of personal liability on these claims.

 

Last Four Creditor Collateral Regular Gap Payment | Arrears
Digits of Address Monthly
Acct, No. Payment

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 3:19-bk-03703-JAF Doci1é6 Filed 11/08/19 Page 4 of 10

(c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification.
Pending the resolution of a mortgage modification request, the Plan Payments shall include the
following adequate protection payments to the Trustee: (1) for homestead property, the lesser of
31% of gross monthly income of Debtor and non-filing spouse, if any (after deducting
homeowner’s association fees), or the normal monthly contractual mortgage payment; or (2) for
non-homestead, income-producing property, 75% of the gross rental income generated from the
property. If Debtor obtains a modification of the mortgage, the modified payments shall be included
in the Plan Payments. Debtor will not receive a discharge of personal liability on these claims.

 

Last Four Digits of | Creditor Collateral Address Adequate Protection
Acct. No. Payment

 

 

 

 

 

 

 

 

(d) Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506
Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322(b)(2), this provision does not apply
to a claim secured solely by Debtor’s principal residence. A separate motion to determine
secured status or to value the collateral must be filed. Payment on the secured portion of the
claim, estimated below, is included in the Plan Payments. Unless otherwise stated in Section E, the
Plan Payments do not include payments for escrowed property taxes or insurance.

 

Last Four Creditor Collateral Claim Value Payment Interest
Digits of Description/ | Amount Through Rate
Acct, No. Address Plan

 

 

 

 

 

 

 

 

 

 

 

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
Debtor must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or a nonpossessory,
nonpurchase money security interest because it impairs an exemption or under 11 U.S.C. § 506 to
determine secured status and to strip a lien.

 

Last Four Digits of Acct. No. Creditor Collateral Description /
Address

 

 

 

 

 

 

 

(i) Payments on Claims Secured by Real Property and/or Personal Property to Which
11 U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
§ 1325(a). The claims listed below were either: (1) incurred within 910 days before the petition
date and secured by a purchase money security interest in a motor vehicle acquired for Debtor’s
personal use; or (2) incurred within one year of the petition date and secured by a purchase money
security interest in any other thing of value. These claims will be paid in full under the Plan with
interest at the rate stated below.

 
Case 3:19-bk-03703-JAF Doci1é6 Filed 11/08/19 Page 5 of 10

 

Last Four Creditor Collateral Claim Payment Interest Rate
Digits of Description/ | Amount Through Plan
Acct. No. Address

 

 

 

 

 

 

 

 

 

 

(g) Claims Secured by Real or Personal Property to be Paid with Interest Through the
Plan Under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
Plan with interest at the rate stated below.

 

Last Four Creditor Collateral Claim Payment Interest Rate
Digits of Description/ {| Amount Through Plan
Acct. No. Address

 

060 | [emwanrey [Zoe tpe F27962 Fui.co| 4.24 %

 

 

 

 

 

 

 

 

 

(h) Claims Secured by Personal Property — Maintaining Regular Payments and Curing
Arrearages, if any, Under 11 U.S.C. § 1325(b)(5). Under 11 U.S.C. § 1328(a)(1), unless the
principal amount of the claim is paid in full through the Plan, Debtor will not receive a discharge
of personal liability on these claims.

 

 

 

 

 

 

 

 

 

 

Last Four Digits | Creditor Collateral Regular Arrearage
of Acct. No. Description Contractual
Payment
(i) Secured Claims Paid Directly by Debtor. The following secured claims are being made

via automatic debit/draft from Debtor’s depository account and will continue to be paid directly to
the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under
11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as
to any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is
intended to terminate or abrogate Debtor’s state law contract rights. Because these secured claims
are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge
of personal liability on these claims.

 

Last Four Digits of Acct. No. Creditor Property/Collateral

 

 

 

 

 

 

 

 

 
 
  
   
  
 
   
   
  
 
 
 
 
   
  
   
   
   
  
 
 
  
  
 

Case 3:19-bk-03703-JAF Doci1é6 Filed 11/08/19 Page 6 of 10

(j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
following collateral/property.. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
upon the filing of this Plan.

 

Last Four Digits of Acct. No. Creditor Collateral
Description/Address

 

 

 

 

 

 

 

(k) Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to make
payments to the following secured creditors. The automatic stay under 11 U.S.C. §§ 362(a) and
1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor with
respect to these creditors upon the filing of this Plan. Debtor’s state law contract rights and defenses
are neither terminated nor abrogated. Because these secured claims are not provided for under the
Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of personal liability on these
claims.

 

Last Four Digits of Acct. No. Creditor Collateral
Description/Address

 

 

 

 

 

 

 

6. LEASES/EXECUTORY CONTRACTS. As and for adequate protection, the Trustee
shall disburse payments to creditors under leases or executory contracts prior to confirmation of the Plan,
as soon as practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a
proof of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor/lessor under 11
U.S.C. § 501(c), and no objection to the claim is pending. If Plan Payments are timely paid, payments to
creditors/lessors under the Plan shall be deemed contractually paid on time.

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
and Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor assumes the
following leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the lessor/creditor is not paid in full through
the Plan, Debtor will not receive a discharge of personal liability on these claims.

 

Last Four Digits | Creditor/Lessor Description of Regular Arrearage and
of Acct. No. Leased Property | Contractual Proposed Cure
Payment

  

 

 

 

 

 

 

 

 

 

 
Case 3:19-bk-03703-JAF Docié6 Filed 11/08/19 Page 7 of 10

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid
via automatic debit/draft from Debtor’s depository account and are to continue to be paid directly
to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay
under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
personam as to any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing
herein is intended to terminate or abrogate Debtor’s state law contract rights. Because these
leases/executory contracts are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor
will not receive a discharge of personal liability on these claims.

 

Last Four Digits of Acct. No. Creditor/Lessor Property/Collateral

 

 

 

 

 

 

 

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
Property. Debtor rejects the following leases/executory contracts and will surrender the following
leased real or personal property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan.

 

Last Four Digits of Acct. No. Creditor/Lessor Property/Collateral to be
Surrendered

 

 

 

 

 

 

 

7, GENERAL UNSECURED CREDITORS. General unsecured creditors with allowed
claims shall receive a pro rata share of the balance of any funds remaining after payments to the above-
referenced creditors or shall otherwise be paid under a subsequent Order Confirming Plan. The estimated
dividend to unsecured creditors shall be no less than $ O.

D. GENERAL PLAN PROVISIONS:

1, Secured creditors, whether or not provided for under the Plan, shall retain the liens securing
such claims.

2. Payments made to any creditor shall be based upon the amount set forth in the creditor’s
proof of claim or other amount as allowed by order of the Court.

 

 
   
 
   
   
 
 
   
   
  
   
 
 
 
 
 
   
    

Case 3:19-bk-03703-JAF Docié6 Filed 11/08/19 Page 8 of 10

3, If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of
the estate shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of this
case, unless the Court orders otherwise. Property of the estate

(a) shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of
this case, unless the Court orders otherwise, or

(b ¥ shall vest in Debtor upon confirmation of the Plan.

4. The amounts listed for claims in this Plan are based upon Debtor’s best estimate and belief
and/or the proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the
Trustee shall only pay creditors with filed and allowed proofs of claim. An allowed proof
of claim will control, unless the Court orders otherwise.

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions. The actual distributions may vary. If the summary or spreadsheet conflicts
with this Plan, the provisions of the Plan control prior to confirmation, after which time the
Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when due.
(However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee
with a statement to that effect.) For each tax return that becomes due after the case is filed,
Debtor shall provide a complete copy of the tax return, including business returns if Debtor
owns a business, together with all related W-2s and Form 1099s, to the Trustee within 14
days of filing the return. Unless otherwise ordered, consented to by the Trustee, or ordered
by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to the Plan
Payments, Debtor shall not instruct the Internal Revenue Service or other taxing agency to
apply a refund to the following year’s tax liability. Debtor shall not spend any tax refund
without first having obtained the Trustee’s consent or Court approval.

E. NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure
3015(c). Note: Any nonstandard provisions of this Plan other than those set out in this Section are
deemed void and are stricken.

 

 

 

 

 
Case 3:19-bk-03703-JAF Doci1é6 Filed 11/08/19 Page 9 of 10

CERTIFICATION
By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney,
certifies that the wording and order of the provisions:in this Chapter 13 Plan are identical to those
contained in the Model Plan adopted by this:Court, and that this Plan contains. no additional or

deleted wording or nonstandard provisions other than any nonstandard provisions included in
Section E.

SIGNATURE(S):

Debtor(s)
Hale Win Date | -3-20/7

Date

 

Attorney for Debtor(s)

Date

 

 

 
Case 3:19-bk-03703-JAF Doc16 Filed 11/08/19 Page 10 of 10

 

UNITED STATES BANKRUPTCY COURT F
MIDDLE DISTRICT OF FLORIDA J L
JACKSONVILLE DIVISION ACkS ONE E D
~ TCORIDA
In Re: Clepy Uc Of
Movie ;. BANK RH p.
Gale Winn CASE NO.: 19-03703-3F3 'STRee 9 EY Coy
OF FLORIp,
Debtor 3:19-BK-0373-JAF
CERTIFICATE OF SERVICE
1. 1, Gale Winn am the Debtor in this case and am representing myself.
2. On November 8, 2019, | sent an amended Chapter 13 Plan and a copy of the following pleadings
and/or documents to the parties listed below.
3. I certify under penalty of perjury that the above documents were sent via regular mail to:

7.¢e

re

*

AMERICOLLECT #74740** 1851 S ALVERNO RD MANITOWOC, WI 54220

CAPIO PARTNERS #65999** 2222 TEXOMA PKWY SUITE 150 SHERMAN, TX 75091

Community First Credit Union of Florida (Schedule D) #1000000909304**** P. O. Box 2600
Jacksonville, FL 32232 or 25 S Arizona Place, Ste 111 Chandler, AZ 85225

COMMUNITY FIRST CU OF FL #1504962**** 25 S Arizona place suite 111 chandler, AZ 85225
(904) 371-7964

DIRECT LOAN SVC SYSTEM #70000173946**** PO BOX 5609 GREENVILLE, TX 75403-5609
DIRECT LOAN SVC SYSTEM #100502**** PO BOX 5609 GREENVILLE, TX 75403-5609 (800) 848-
0979

GEICO One Geico Plaza Bethesda, MD 20188-0001 or 1 GEICO PLZ WASHINGTON, DC 20076-
0003

Hallmark Partners (Schedule D) N.A.I. Hallmark Gallery Pointe Condos 6675 Corporate Center
Parkway Jacksonville, FL 32216

IRS P. O. Box 1214 Charlotte, NC 28201-1214 or P. O. Box 149338 St 5501 Austin, TX 78714-9338
Jacksonville Housing Commission (Schedule D) 1 West Adams St. Jacksonville, FL 32203

JEA P. O. Box 45047 Jacksonville, FL 32232

McCabe/Ronsman Attorneys at Law 111 Solana Road, Suite 8 Ponte Vedra Beach, FL 32082
Mohela/Department of Education #34633 Spirit0352491KMO**** 633 Spirit Drive Chesterfield,
MO 63005

Rushmore Loan Management (Schedule D) P. O. Box 514707 Los Angeles, CA 90051 or P. O. Box
55004 Irvine, CA 92619

SECURITY COLLECTION #102772200**** PO BOX 910 EDENTON, NC 27932-0910

T Mobile Leasing LLC 12920 SE 38th Street Bellevue, WA 98006 800-937-8997 Account #
319363547

Windsor Falls Condominium Association (Schedule D) Evergreen Lifestyles Management 8189

Cabin Lake Circle, Jacksonville, FL SL, Wf,
$ MW, LAM /

Gale Winn

 
